DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 16-21 in the reply filed on December 18, 2020 is acknowledged.  The traversal is on the ground(s) that the all the claims and all the groups of inventions could be searched without undue effort.  This is not found persuasive because as stated in the previous rejection, the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 18, 2020.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/366,304, filed on December 1, 2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 is considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 14B,C: Paragraphs [0058] describe Figure 14, however, the pores in the color material receiving layer are described as “pores 52A” and not 53A as shown in the figures.
Figure 3: Reference characters 2, 3, 31, 12, 14, 21, 22, 24 and 50 are not mentioned in the description of the figure (see paragraph [0233]). 
Figures 29 and 30: 
Figure 37: Paragraph [0250] describes “swelling resin 664”, however, there is no reference number 664 shown in the figure. 
Figure 32A,B: Paragraph [0252] describes “layer 161, 162, 58 and 59” however, reference number 161 and 162 are not shown in the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

Figure 13
Figure 9-12: Paragraph [0223] talks about the “color material receiving layer”, however, this layer is not shown or depicted in Figures 9-12. 
Figure 6-8: Paragraph [0228] describes “piercing unit 659” however, there is no reference number “659” shown in Figures 6-8. 
Figure 3: Paragraph [0233] described “a backup heat unit 19” however, this is not illustrated in Figure 3. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because: 
Figure 14: Reference numbers 553, 554 and 555 are described as being both open-cell structures [0058, 0062, 0207] and surface [0058]. 
Reference number 553 is also said to correspond to “fine bubbles” [0137] and bubbles [0137].
Reference number 554 is also said to correspond to “resin material containing porous particles” [0142] and “porous particles” [0143]. 
Reference number 555 is also said to correspond to “hollow particles” [0145, 0146].
Figures 6, 7, 8: In the first section of the figures (furthest to the left of the figures), the color receiving material layer 53 is shown to be sandwiched between the transparent protective layer and the substrate layer 50. This does not correspond with the layer configuration show in the remaining steps of the figures nor with the description of the figures in the disclosure (see at least [0060, 0256]). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation reciting “wherein the substrate sheet is capable of peeling off” is indefinite as it is not clear if additional structure is required to meet the limitation “capable of peeling off”. In the specification, paragraphs [0174-0177] describe a releasable layer containing a releasing agent that allows the substrate to be easily peeled off from the transparent layer. It is not clear by the intended use recitation of “capable of peeling off” in claim 20, whether or not this releasable layer is required for the structure of the claimed transfer material. It appears from the specification that the releasable layer is required to obtain this feature, however, that is not clear from the language of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2014/0356556) in view of Yoda et al. (US 8,962,112; cited on IDS).
Regarding claims 16, 20 and 21, Fukunaga et al. teaches a thermal transfer recording medium capable of obtaining high transfer sensitivity during high speed printing, wherein the thermal transfer recording medium is comprised of a heat resistant sliding layer (40), a substrate layer (10; substrate sheet), an undercoat layer (20; protective sheet) and a dye layer (30; color material receiving layer) laminated in that order (Figure 1, [0014-0021, 0030, 0034-0109]). The main goal of the invention taught by Fukunaga et al. is to create an easily transferred thermal transfer medium  and preventing abnormal transfer during printing even after storage in a high temperature and high humidity environment ([0014-0020, 0030]). The dye layer (30; color material receiving layer) is comprised of a binder resin including cellulose resins (i.e. water-soluble resin) ([0051-0057]). Fukunaga et al. teaches that the undercoat layer (20; protective sheet) contains polyvinyl alcohol and a polyvinyl pyrrolidone as major components ([0038-0049]). 
Fukunaga et al. does not expressly teach that the polyvinyl alcohol has an average degree of polymerization of 1500 to 5000 and a content of 0.05 wt% or more and 2.0 wt% or less. Yoda et al. teaches a thermal transfer medium comprised of a substrate, protective layers, an a receiving layer, wherein the protective layer is comprised polyvinyl alcohol having a high polymerization degree and a high degree of saponification in the range of 60-100%, to improve plasticizer resistance to improve plasticizer resistance (col. 6 Ln. 35-col. 7 Ln. 50). It is well settled that where the prior 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyvinyl alcohol in the undercoat layer (20; protective sheet) taught by Fukunaga et al. to have a high degree of polymerization and saponification and in any amount desired, including the range disclosed by claim 16 of the instant application to improve plasticizer resistance. 
Regarding claim 17, Fukunaga et al. in view of Yoda et al. teaches all the limitations of claim 16 above, and while the reference does not expressly recite that the humidity permeability of the undercoat layer (20; protective sheet) is 5g/m2∙h or more, such a property would have been inherent to the undercoat layer (20; protective sheet) resulting from the combination of Fukunaga et al. in view of Yoda et al. In paragraph [0282-0283] of the instant application, it is stated that the degrees of humidity permeability can be controllably adjusted based on the type of water soluble resin and the degrees of saponification and polymerization for the polyvinyl alcohol. Fukunaga et al. in view of Yoda et al. meet this limitation as addressed in the rejection of claim 16 above, and therefore the undercoat layer (20; protective sheet) would inherently have a humidity permeability that meets the limitation of claim 17.
Regarding claim 18, Fukunaga et al. in view of Yoda et al. teaches all the limitations of claim 16 above, and Fukunaga et al. further teaches through the examples that the undercoat layer (20; protective sheet) is coated at an amount after drying of 0.20 g/m2 and the dye layer (30; color material receiving layer) is coated at an amount 2 ([0061]). Putting those values in the equation of claim 18, with A=thickness of undercoat layer (20; protective sheet), 0.20 g/m2 and B=thickness of dye layer (30; color material receiving layer), 0.70g/m2, A/B=0.28, which satisfies the equation of claim 18. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2014/0356556) in view of Yoda et al. (US 8,962,112; cited on IDS) as applied to claim 16 above, and further in view of Oomura et al. (US 9,527,327; cited on IDS).
Regarding claim 19, Fukunaga et al. in view of Yoda et al. teaches all the limitations of claim 16 above, however, the references do not expressly teach that the undercoat layer (20; protective sheet) comprises at least one of an acrylic based resin and a urethane based resin. 
Oomura et al. teaches transfer sheet comprised of a substrate, a peeling layer, a protective layer, a receiving layer and an adhesive in that order, wherein the protective layer comprises polyurethane resin component to impart physical durability and chemical durability for the protective layer  (Figure 3, col. 14 Ln. 40-col. 16 Ln. 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyurethane component as taught by the protective layer of the transfer sheet taught by Oomura et al. to the undercoat layer (20; protective sheet) in the thermal transfer recording medium taught by Fukunaga et al. in view of Yoda et al. to impart both physical durability and chemical durability to the thermal transfer recording medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785